                                                                                        DI5TRICT OF NH
                           IN THE UNITED STATES DISTRICT COURT                               ,1 j   r   T

 2                          FOR THE DISTRICT OF NEW HAMPSHIRE                            T   i

 J
                                                                                      to Jll 22 P 9:2
 4   Sensa Verogna, Plaintiff,
 5             V.                                           Case#: l:20-cv-00^^-
 6   Twitter inc.,    Defendant.
 7

 8
 9        PLAINTIFF'S RULE 52(b) OBJECTION AND MEMORANDUM IN SUPPORT
10                  TO THE COURTS' ORDER DENYING DEFENDANT'S DEI AULT
11

12             1.     Respectfully, the Plaintiff objects to the Court's July 8, 2020 "Order" denying

13   Defendant's Default. [Doc. 7] under Fed. R. Civ. P. 52(b), Fed. R. Civ. P. 59(e) and Local rule

14   7.2(d).

15             2.     The Plaintiff understands that the Court has the inherent and e cpress     authority to

16   relax its own rules "when Justice so requires" through N.H. LOC. R. 1.3 (b . but in this case,

17   through its Order, the Court has; 1) disregarded its own Rules; 2)disregarded J ndicial Cannons of

18   obeying the law and fair play; 3) ignored established Federal case law; 4) ignored and usurped

19   New Hampshire law and its strong policy regarding the unauthorized practice o      law which left no


20   room for any discretion; 5)did not adhere to the controlling standards established by the Rules of

21   Decision Act; 6)creates a new law rather than interpreting the existing law; 7)failed to apply the

22   law strictly and contrary to the facts present in this case; 8) is not related to any proper

23   governmental objective; 9) violated the Plaintiffs substantive due process rights by exceeding its

24   judicial authority; 10)violated the Plaintiffs procedural due process rights by fa ling to ensure that

25   the adjudication process, under valid laws and rules, was fair and impartial; and 11)failed to equal

26   protect the "Non-attorney" Plaintiff and in favor ofthe "Professional" class of Attorneys

27             3.     The Courts Order unjustly protects the Defendant Twitter, Inc, v ho according to

                                                  Page 1 of3
